Citation Nr: 0712506	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-07 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for thoracic muscle 
spasm, chronic and mechanical back pain.

2.  Entitlement to service connection for right knee 
condition.

3.  Entitlement to service connection for a right shoulder 
condition, to include residuals of a fracture of the right 
clavicle.

4.  Entitlement to service connection for a bilateral foot 
condition.

5.  Entitlement to service connection for a right thumb 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had honorable service from August 1988 to April 
15, 1993.  His service from April 16, 1993 to June 12, 1998 
resulted in an other-than-honorable discharge...

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In November 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge sitting at the San Antonio, 
Texas satellite office of the Houston, Texas, VARO.  The 
veteran was scheduled for an additional BVA hearing, 
apparently in error, in February 2007 and he failed to 
appear.  

The issues of entitlement to service connection for a 
bilateral foot condition and a thoracic spine and muscle 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The claims file does not include a current medical 
diagnosis of a right shoulder disorder and the incident 
giving rise to the veteran's claim for service connection 
arose during a time period for which VA benefits are barred.  

3.  The claims file does not include a current medical 
diagnosis of a right thumb disability.  

4.  A right knee disorder was not shown in service and claims 
file does not include a current medical diagnosis of a right 
knee disability.  


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred or aggravated 
by qualified active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.12, 3.102, 3.159, 3.303, 3.307, 
3.309 (2006). 

2.  Service connection for a right thumb disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).   

3.  Service connection for a right knee disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in March 2001, January 2006, March 2006 and January 
2007.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006)

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Right Shoulder

The veteran asserts that his shoulder was fractured during 
service and that he suffers residual pain.  Records reflect 
that during the veteran's first period of service for which 
he received an honorable discharge, no right should 
complaints or treatment were noted.  However, during the 
period of service for which he received an other-than-
honorable discharge, he sustained a right shoulder injury.  
Unfortunately, he is barred from receiving benefits for any 
disability incurred during that period of service.

At the February 2004 VA examination for the shoulder, there 
was no edema, no swelling, no deltoid atrophy, and no 
subdeltoid discomfort.  Acromioclavicular joints symmetric.  
Active range of motion right shoulder forward flexion zero to 
145 degrees, abduction zero to 150 degrees, extension zero to 
40 degrees, external rotation zero to 65 degrees, internal 
rotation right Ll.  X-rays were negative for pathology.  The 
examiner concluded that there was no significant 
musculopathology found.  

During his November 2006 travel board hearing, the veteran 
testified that he injured his shoulder in service.  Since 
service, he had gone to therapy once in 1999 or 2000.  
Mainly, he relied on his back medication to relieve the 
shoulder problem.

In this case, the preponderance of the evidence is against 
the existence of the claimed disorder.  Accordingly, in the 
absence of a diagnosed right shoulder disorder, this claim 
must be denied.  See Rabideau, supra; see also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  In any event, the incident 
giving rise to the veteran's shoulder complaints in this case 
arose during the period for which the veteran is barred from 
VA benefits.  See Cropper v. Brown, 6 Vet. App. 450, 452-53 
(1994); 38 C.F.R. § 3.12.

Right Thumb

The veteran jammed his right thumb playing basketball in July 
1991.  Assessment was contusion right thumb MPJ.  X-rays were 
negative for fracture.  

The veteran was afforded a VA examination in February 2004.  
As to the thumb, there was no redness, swelling, atrophy of 
thenar eminences, no synovial inflammation, and no ganglion 
cyst.  He reported discomfort at the metacarpophalangeal 
joint with motion, slight quick initially but resolved after 
continued flexion and extension, but he was able to oppose 
all fingertips and palmar aspect of ulnar little finger.  No 
subluxation, no give away, zero degrees extension and 30 
degrees flexion of the thumb, no give away, no complaint of 
pain.  Range of motion symmetrical without restrictions.  The 
examiner concluded there was no significant musculoskeletal 
pathology.  

During his November 2006 travel board hearing, the veteran 
testified that his problem with the thumb centered around 
limitation of motion.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hixson v. West, 12 Vet. App. 247, 253 (1999).  In the absence 
of a diagnosed right thumb disorder, one of the elements 
required for sc has not been met; therefore this claim must 
be denied.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although the appellant is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Right Knee

Service medical records are silent as to complaints, 
findings, treatment or diagnoses relating to the right knee 
during his honorable period of service.  During the period of 
service for which he received an other-than-honorable 
discharge, the veteran was specifically afforded a 
radiological consultation for his right ankle and right knee 
in June 1995, at which time there were no abnormal knee 
findings and the impression was normal right knee.  

Following a VA knee examination in February 2004, both 
physical examination and X-rays films were negative for 
pathology.  No orthopedic pathology was found.  

During his November 2006 travel board hearing, the veteran 
testified regarding the problems he encountered with his knee 
during and after service.

In this case, the claimed right knee disorder was not shown 
during the veteran's period of honorable service.  
Accordingly, in the absence of a diagnosed right knee 
disorder, this claim must be denied.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   



ORDER

Service connection for a right shoulder condition is denied.  

Service connection for a right thumb condition is denied.  

Service connection for a right knee condition is denied.  


REMAND

The veteran's enlistment examination in August 1988 reported 
clinically normal feet, specifically noting that the veteran 
had a normal arch.  The veteran's service medical records 
reflect he was seen on October 13, 1992 with complaints of 
foot pain, at which time he was assessed with weak ankles 
secondary to fallen arches.  

The Board additionally observes that during his less-than-
honorable period of service, bilateral moderate pes planus 
was noted in February 1996.  The veteran voiced complaints of 
fallen arches in April 1996, at which time plantar fasciitis 
was assessed.  

The veteran was afforded a VA podiatry examination in 
February 2004.  The examiner reviewed the veteran's claims 
file, noting then current mild to moderate pes planus as well 
as treatment for plantar fasciitis in 1996.  The examiner, 
after completing a comprehensive examination, diagnosed 
plantar fasciitis/plantar calcaneal heel spur syndrome 
bilaterally, as likely as not the same problem as that 
manifested in 1996.  The veteran's claim was denied 
apparently based on the fact that the veteran is barred from 
VA benefits for conditions arising after April 15, 1993; 
however, it is not entirely clear that the veteran's foot 
disorder is limited to plantar fasciitis diagnosed in 1996, 
particularly since the examiner specifically also noted that 
presence of pes planus, complaints for which were noted after 
his initial enlistment and prior to April 1993. 

The Board additionally notes that is essential to make an 
initial distinction between any present foot condition as a 
congenital or as an acquired condition; the congenital type 
is not compensable.  38 C.F.R. § 4.57.  Moreover, if the 
veteran's foot disorder is a congenital defect, then it would 
appear that by its inherent nature it must have pre-existed 
service.  See VAOPGCPREC 82-90 (July 18, 1990).  Under the 
circumstances, another podiatry examination should be 
scheduled.  The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  

Regarding the thoracic spine disorder, during his November 
2006 travel board hearing, the veteran indicated that he 
would try and obtain medical records regarding on-going 
treatment/therapy for the thoracic spine.  He was advised 
that the record would remain open for 60 days to allow him 
the opportunity to secure those records.  Apparently some 
confusion arose regarding a second travel board hearing in 
another state, and about one month after his travel board 
hearing, the file was transferred out of the VARO where the 
hearing was held, to a second VARO.  Therefore, it is not 
known whether the veteran obtained those records.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
advised that he is being allowed an 
additional 60 days within which to 
submit medical evidence regarding 
physical therapy he has received for 
the thoracic spine, pursuant to his 
testimony during his November 2006 
travel board hearing.  Any records 
received should be associated with the 
claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any current 
bilateral foot disorder(s) present.  
All indicated tests and studies are to 
be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  The examiner's 
attention is invited to the veteran's 
entrance medical examination of August 
1988 as well as treatment records of 
October 13, 1992 with complaints of 
foot pain, at which time he was 
assessed with weak ankles secondary to 
fallen arches.  

Based on a comprehensive review of the 
claims folder, as well as a current 
physical examination of the veteran, 
the examiner is asked to provide a 
diagnosis for any bilateral foot 
disorder(s) present.  The examiner 
should list each diagnosis affecting 
the veteran's feet and, for each 
diagnosis, should state whether: 1) the 
condition clearly and unmistakably 
preexisted his military service (i.e., 
is a congenital or developmental 
disease/defect).  If the condition 
preexisted service, then the examiner 
should indicate 2) whether it is at 
least as likely as not (i.e., 50 
percent or greater probability) the 
veteran has additional disability from 
aggravation of the preexisting disease 
- but not defect, during service in the 
period from August 1988 to April 15, 
1993.  

As to any acquired defect diagnosed, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not (at least a 50 percent 
probability) that any such disorder(s) 
is/are related to the veteran's period 
of active duty service from August 1988 
to April 15, 1993.  The examiner should 
also indicate whether it is at least as 
likely as not (at least a 50 percent 
probability) that any such foot 
disorder was caused by or permanently 
worsened by the veteran's service-
connected bilateral ankle condition.  
The basis for each opinion should be 
explained.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim..  After undertaking 
any other notification and/or development 
action deemed warranted, the RO should 
readjudicate the claim.  If the veteran 
fails to report to any scheduled 
examination(s), the RO must apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


